Reynolds, J. (dissenting).
I agree with the dissenting member of the board and with a statement made by the Referee in the record before making the award that there was nothing accidental here. It seems clear that the record is without evidence to support the finding of an accident. Additionally, in my view, there is no substantial evidence in the record upon which a finding of causal relationship could be made.
*580I would like to discuss first the question of whether there was any probative medical evidence to support a finding that claimant’s condition was attributable to her exposure to the air conditioner, rather than to a pre-existing arthritic condition in her neck with which claimant had been afflicted for more than six years prior to her present difficulty. Claimant with respect to the instant attack asserts that after noticing some numbness in her fingers and aches and pains in her arms she suddenly woke up on February 22, 1962, a holiday, at her home with a severe pain in her neck. It is notable that there is here a striking similarity between these symptoms and those claimant described as attendant with her earlier affliction. Claimant thereupon returned to Dr. Bendet, the physician who had treated her prior condition, who told her that her present trouble was a continuation of the original cervical arthritis and rendered treatment for which claimant paid him. No history of an industrial accident was given. Claimant returned to work and indicated to her employer nothing of her condition or that she was in physical distress of any sort until on or about May 22, 1962, three months after the outset of the pain, when she merely told a supervisor that she had to leave early to go to a doctor. Certainly there was no complaint that she was exposed to a cold draft which allegedly necessitated an unnatural posture. This position was first presented at the hearings. She then went to Dr. Meister who discovered her neck had collapsed. Then on May 29, 1962 claimant made a formal claim for disability benefits for her condition, on which she specifically indicated she was not making any claim under the Workmen’s Compensation Law. Her attending physician, Dr. Meister, unequivocally stated that there was no relationship to either accident or occupation. By her own admission it was not until after Dr. Meister told her she might need an operation that she even thought of making a compensation claim and the claim was not filed until August 24, 1962. Further, claimant’s own experts, in addition to being unable to agree as to what the nature of her present ailment is, both admit the definite possibility that it could be a reoccurrence of her prior arthritic affliction. Dr. Epstein testified: “ The history of the constant exposure with the relation of the symptomatology could possibly be related to that factor. However, we have to be constantly aware of the fact that she apparently just awakened on one morning and complained of the severe pain in her right arm and shoulder. Usually with the constant irritative effect the symptom will begin gradually, gradually get worse, when they begin suddenly, the way they did in this woman, the arthritic factor may very *581well be the more competent producing cause.” (Emphasis supplied.) Dr. Meister’s entirely about face opinion is worthless because it is bottomed upon the premise completely unsupported by the record that this claimant was in a “ terrific draft with gusts of air on her back ”. This is not supported in the record, even by the claimant. (Matter of Cunningham v. Neisner Bros., 9 AD 2d 965.)
There remains the primary question as to whether the facts support the majority of board’s finding of an industrial accident. I do not believe they do. An accident within the meaning of the Workmen’s Compensation Law must be “ assignable to a determinate or single act, identified in space or time ’ ’ or “to something catastrophic or extraordinary ” (Matter of Lerner v. Rump Bros., 241 N. Y. 153, 155; see, also, Matter of Hoare v. Great Atlantic & Pacific Tea Co., 8 A D 2d 561; Matter of Conroy v. Rupert Fish Co., 8 A D 2d 553). The majority finds such a “ catastrophic ” and “ determinate ” event in claimant’s sudden neck collapse and analogizes the situation to the cardiac collapse cases. This very court, however, in Matter of Deyo v. Village of Piermont (283 App. Div. 67, 69), a case analagous to the present one, dispelled such an analogy when it stated: “We are mindful of the trend in the so-called ‘ heart cases ’ to somewhat relax the rule that the work or exertion must be unusual or beyond normal duty, providing the attack occurs from the exertion of the work. (Matter of Masse v. Robinson Co., 301 N. Y. 34; Matter of Gioia v. Courtmel Co., 283 App. Div. 40.) However, we do not think the interpretation of what constitutes an ‘ accident ’ should be extended to fringe cases such as this, where there is no single incident which would be regarded as an accident by the common man. There must be some element of suddenness—something catastrophic—and some incident immediately noticeable. ’ ’ The Court of Appeals in Matter of Lerner v. Rump Bros, {supra, p. 156) stated what I believe to be the controlling rule here: “The exposure, although occurring at a definite time and place, was not catastrophic or extraordinary. It was like the exposure to drafts when one is heated while at work or to the change between cold and wet outside and the warmth inside which is not unfrequently encountered by the workman after coming to his work in inclement weather. Such contacts of the body with the draft or with the changes of temperature are natural and normal and often unavoidable in the conduct of a business. A resulting cold would present itself as a disease and not as an accident.” This position has been reaffirmed repeatedly by. the Court of *582Appeals and this court (e.g., Matter of Horn, v. Pals & Solow, 299 N. Y. 575; Matter of Vaughan v. Bushwick Iron & Steel, 10 A D 2d 659; Matter of Foley v. Rensselaer County Dept. of Health, 8 A D 2d 894; Matter of Conroy v. Rupert Fish Co., supra; Matter of Hoare v. Great Atlantic & Pacific Tea Co., supra; Matter of Robinson v. News Syndicate Co., 3 A D 2d 879). Nor does the case of Matter of Lurye v. Stern Bros. Dept. Store (275 N. Y. 182) portend a different result. There the claimant while ‘ ‘ terribly perspired ’ ’ was suddenly and directly exposed to an electric fan as a result of which she “ got a dreadful chill” which continued until she arrived home and the very next morning awoke paralyzed. There is here none of this suddenness. Bather the exposure was slight if prolonged and the muscle inflammation which led to the collapse a gradual process. The only events that happened with any suddenness were the painful onset of February 22, 1962 which Dr. Meister attributed to her prior arthritic condition and the end result, the collapse. I can thus find no evidence of accident in the instant record. “ [T]his is not such an incident as would be considered an accident by the common man.” (Matter of Vaughan v. Bushwick Iron & Steel, 10 A D 2d 659, 660.)
To sweep the precedents under the rug with the obscure reference to ‘1 lack of specificity ’ ’ and to extend this field under the umbrella of Matter of Schechter (6 N Y 2d 506) and the highly debated results in some of the heart cases seems completely unwise and unwarranted. Such action is unrealistic and places an intolerable burden on New York State industry.
The decision and award should be reversed and the claim dismissed.
Taylor, Aulisi and Hamm, JJ., concur with Gibson, P. J.; Reynolds, J., votes to reverse in opinion.
Decision affirmed, with costs to the Workmen’s Compensation Board.